             Case 1:21-cv-06851-RA Document 8 Filed 08/20/21 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 08/20/21


 THE TRIBECA CONDOMINIUM,

                              Petitioner,

                         v.
                                                               No. 21-CV-6851 (RA)
 KYLE BRAGG, PRESIDENT, LOCAL
                                                                      ORDER
 32BJ, SERVICE EMPLOYEES
 INTERNATIONAL UNION, and REALTY
 ADVISORY BOARD ON LABOR
 RELATIONS, INC.,

                              Respondents.


RONNIE ABRAMS, United States District Judge:

          This case has been assigned to me for all purposes. On August 17, 2021, The Tribeca

Condominium filed a petition seeking confirmation of an arbitration award, as well as a

certification of service. Dkt. 4.

          Confirmation proceedings for arbitration awards must be “treated as akin to a motion for

summary judgment.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is

hereby:

          ORDERED that Petitioner shall file and serve any additional materials with which it

intends to support its petition for confirmation by September 3, 2021. Respondent’s opposition, if

any, is due on September 24, 2021. Petitioner’s reply, if any, is due on October 3, 2021.
           Case 1:21-cv-06851-RA Document 8 Filed 08/20/21 Page 2 of 2




         IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on

Respondent.

SO ORDERED.

Dated:     August 20, 2021
           New York, New York

                                          Ronnie Abrams
                                          United States District Judge
